Effective immediately, Appendix C - Share Ownership is restated in its entirety as follows: APPENDIX C - SHARE OWNERSHIP Ownership By Trustees and Officers As of March 31, 2012, the Trustees and officers of the Trust as a group owned less than 1% of any class of each Fund's shares. The Board of Trustees has adopted a policy requiring that each Non-Interested Trustee shall have invested on an aggregate basis, within two years of membership on the Board of Trustees, an amount equal to his or her prior calendar year’s base retainer and meeting attendance fees in shares of the funds in the MFS Family of Funds. The following table shows the dollar range of equity securities beneficially owned by each Trustee in each Fund and, on an aggregate basis, in the funds in the MFS Family of Funds, as of December 31, 2011. The following dollar ranges apply: N. None A. $1 – $10,000 B. $10,001 – $50,000 C. $50,001 – $100,000 D. Over $100,000 Name of TrusteeDollar Range of Equity Securities in the Funds N/A(1)N (1)Because the funds serve as underlying investment vehicles for variable annuity and life contracts, the Trustees are not eligible to invest directly in the funds. Therefore, no Trustee owned shares of a fund.Aggregate dollar range of equity securities in all MFS Funds overseen by each Trustee is D for all Trustees. 25% or Greater Ownership The following table identifies those investors who own beneficially 25% or more of a Fund‘s voting shares as of March 31, 2012. Shareholders who own beneficially 25% or more of a Fund's shares may have a significant impact on any shareholder vote of the Fund. MFS CORE EQUITY SERIES HARTFORD LIFE & ANNUITY INSURANCE 37.11% ATTN UIT OPERATIONS PO BOX 2999 HARTFORD CT06104-2999 MFS GLOBAL EQUITY SERIES HARTFORD LIFE & ANNUITY INSURANCE 55.29% ATTN UIT OPERATIONS PO BOX 2999 HARTFORD CT06104-2999 1 MFS HIGH INCOME SERIES HARTFORD LIFE & ANNUITY INSURANCE 67.84% ATTN UIT OPERATIONS PO BOX 2999 HARTFORD CT06104-2999 HARTFORD LIFE INSURANCE COMPANY 25.99% ATTN UIT OPERATIONS PO BOX 2999 HARTFORD CT06104-2999 MFS INVESTORS GROWTH STOCK SERIES IDS LIFE INSURANCE COMPANY 29.15% RAVA-1MG-AMERICAN EXPRESS MINNEAPOLIS MN55474-0001 MFS INVESTORS TRUST SERIES HARTFORD LIFE & ANNUITY INSURANCE 51.01% ATTN UIT OPERATIONS PO BOX 2999 HARTFORD CT06104-2999 MFS MID CAP GROWTH SERIES HARTFORD LIFE & ANNUITY INS CO 55.09% ATTN UIT OPERATIONS PO BOX 2999 HARTFORD CT06104-2999 MFS NEW DISCOVERY SERIES HARTFORD LIFE & ANNUITY INSURANCE 31.15% ATTN UIT OPERATIONS PO BOX 2999 HARTFORD CT06104-2999 MFS RESEARCH BOND SERIES HARTFORD LIFE & ANNUITY 43.24% ATTN UIT OPERATIONS PO BOX 2999 HARTFORD CT06104-2999 PROTECTIVE VARIABLE ANNUITY 38.40% PO BOX 2606 BIRMINGHAM AL35202-2606 MFS RESEARCH INTERNATIONAL SERIES HARTFORD LIFE & ANNUITY 34.72% ATTN UIT OPERATIONS PO BOX 2999 HARTFORD CT06104-2999 2 MFS STRATEGIC INCOME SERIES AMERITAS LIFE INSURANCE CORP 41.45% 5 LINCOLN NE68510-2234 KANSAS CITY LIFE INSURANCE COMPANY 25.27% PO BOX 219139 KANSAS CITY MO64121-9139 MFS TOTAL RETURN SERIES HARTFORD LIFE & ANNUITY INSURANCE CO 42.07% SEPARATE ACCOUNT SEVEN ATTN UIT OPERATIONS PO BOX 2999 HARTFORD CT06104-2999 MFS UTILITIES SERIES THE LINCOLN NATIONAL LIFE INS CO 44.04% LINCOLN FINANCIAL GROUP 1 FORT WAYNE IN46802-3506 MFS VALUE SERIES NATIONWIDE LIFE INS CO (NWVAII) 32.58% C/O IPO PORTFOLIO ACCOUNTING PO BOX 182029 COLUMBUS OH43218-2029 HARTFORD LIFE & ANNUITY 29.71% ATTN UIT OPERATIONS PO BOX 2999 HARTFORD CT06104-2999 5% or Greater Ownership of Share Class The following table identifies those investors who own of record or are known by a Fund to own beneficially 5% or more of any class of a Fund‘s outstanding shares as of March 31, 2012. All holdings are beneficially owned unless otherwise indicated. MFS CORE EQUITY SERIES HARTFORD LIFE & ANNUITY INSURANCE 39.42% OF INITIAL CLASS ATTN UIT OPERATIONS PO BOX 2999 HARTFORD CT06104-2999 UNITED OF OMAHA LIFE INSURANCE COMPANY 15.03% OF INITIAL CLASS ATTN PRODUCT ACCOUNTING 1 SW SECURITY BENEFIT PL TOPEKA KS66636-1000 HARTFORD LIFE INSURANCE COMPANY 16.01% OF INITIAL CLASS ATTN UIT OPERATIONS PO BOX 2999 HARTFORD CT06104-2999 3 AMERICAN FRANKLIN LIFE INSURANCE CO 11.29% OF INITIAL CLASS C/O AMERICAN GENERAL LIFE INSUR CO ATTN DEBBIE KERAI PO BOX 1591 HOUSTON TX77251-1591 LINCOLN LIFE ACCOUNT M, LVUL-DB 7.86 INITIAL CLASS LINCOLN LIFE MUT FD ADMN AREA 6H-02 68.26% OF SERVICE CLASS 1 FORT WAYNE IN46802-3506 AMERICAN GENERAL LIFE INS CO 5.83% OF INITIAL CLASS 2929ALLEN PARKWAY STE A6-20 HOUSTON TX77019-7117 GUARDIAN INSURANCE & ANNUITY CO INC 23.09% OF SERVICE CLASS ATTN PAUL IANNELLI3-S 3 BETHLEHEM PA18017-9097 UNITED OF OMAHA LIFE INSURANCE COMPANY 6.17% OF SERVICE CLASS ATTN PRODUCT ACCOUNTING 1 SW SECURITY BENEFIT PL TOPEKA KS66636-1000 MFS GLOBAL EQUITY SERIES HARTFORD LIFE & ANNUITY INSURANCE CO. 59.90% OF INITIAL CLASS ATTN UIT OPERATIONS PO BOX 2999 HARTFORD CT06104-2999 HARTFORD LIFE INSURANCE COMPANY 17.02% OF INITIAL CLASS ATTN UIT OPERATIONS PO BOX 2999 HARTFORD CT06104-2999 PARAGON LIFE INSUR 16.66% OF INITIAL CLASS 13#A2-10 SAINT LOUIS MO63128-3407 SEPARATE ACCOUNT 65 OF EQUITABLE 65.40% OF SERVICE CLASS LIFE ASSURANCE SOCIETY OF THE US 1 NEW YORK NY10104-0101 PRINCIPAL LIFE INSURANCE CO 32.20% OF SERVICE CLASS -012-S41 DES MOINES IA50392-9992 MFS GROWTH SERIES PRUCO LIFE OF ARIZONA 18.59% OF INITIAL CLASS FLEXIBLE PREMIUM VAR ANNUITY ACCT ATTN KATHY MCCLUNN SEP A/C IIG NEWARK NJ07102-2917 4 MERRILL LYNCH LIFE INSURANCE CO 14.75% OF INITIAL CLASS 4 MS 4410 CEDAR RAPIDS IA52499-0001 HARTFORD LIFE & ANNUITY INSURANCE 13.16% OF INITIAL CLASS ATTN UIT OPERATIONS 9.61% OF SERVICE CLASS PO BOX 2999 HARTFORD CT06104-2999 UNION CENTRAL LIFE INSURANCE COMPANY 6.89% OF INITIAL CLASS GROUP ANNUITY MUTUAL FUNDS - STATION 3 1 CINCINNATI OH45240-2899 LINCOLN LIFE ACCOUNT M, LVUL-DB 8.06% OF INITIAL CLASS LINCOLN LIFE MUT FD ADMN AREA 6H-02 30.77% OF SERVICE CLASS 1 FORT WAYNE IN46802-3506 PROTECTIVE VARIABLE ANNUITY 15.22% OF SERVICE CLASS 2 BIRMINGHAM AL35223-2407 NATIONWIDE LIFE INS CO (NWPP) 31.81% OF SERVICE CLASS C/O IPO PORTFOLIO ACCOUNTING PO BOX 182029 COLUMBUS OH43218-2029 PRINCIPAL LIFE INSURANCE CO 7.85% OF SERVICE CLASS -012-S41 DES MOINES IA50392-9992 GUARDIAN INSURANCE & ANNUITY CO 5.02% OF SERVICE CLASS ATTN PAUL IANNELLI/EQUITY ACTG 3-S 3 BETHLEHEM PA18017-9097 MFS HIGH INCOME SERIES HARTFORD LIFE & ANNUITY INSURANCE 69.26% OF INITIAL CLASS ATTN UIT OPERATIONS PO BOX 2999 HARTFORD CT06104-2999 HARTFORD LIFE INSURANCE COMPANY 26.53% OF INITIAL CLASS ATTN UIT OPERATIONS PO BOX 2999 HARTFORD CT06104-2999 LINCOLN BENEFIT LIFE 96.24% SERVICE CLASS ALLSTATE LIFE INSURANCE CO ATTN ACCOUNTING COE VERNON HILLS IL60061-1826 5 MFS INVESTORS GROWTH STOCK SERIES HARTFORD LIFE & ANNUITY INSURANCE 68.82% OF INITIAL CLASS ATTN UIT OPERATIONS PO BOX 2999 HARTFORD CT06104-2999 HARTFORD LIFE INSURANCE COMPANY 15.09% OF INITIAL CLASS ATTN UIT OPERATIONS PO BOX 2999 HARTFORD CT06104-2999 PROTECTIVE VARIABLE ANNUITY 6.22% OF INITIAL CLASS PO BOX 2606 22.86% OF SERVICE CLASS BIRMINGHAM AL35202-2606 NATIONWIDE LIFE INS CO (NWVLI4) 6.23% OF INITIAL CLASS PO BOX 182029 COLUMBUS OH43218-2029 IDS LIFE INSURANCE COMPANY 38.09% OF SERVICE CLASS RAVA-1MG-AMERICAN EXPRESS MINNEAPOLIS MN55474-0001 MINNESOTA LIFE 15.02% OF SERVICE CLASS # A6-5216 SAINT PAUL MN55101-2037 MFS INVESTORS TRUST SERIES HARTFORD LIFE & ANNUITY INSURANCE 59.75% OF INITIAL CLASS ATTN UIT OPERATIONS PO BOX 2999 HARTFORD CT06104-2999 HARTFORD LIFE INSURANCE COMPANY 21.80% OF INITIAL CLASS ATTN UIT OPERATIONS PO BOX 2999 HARTFORD CT06104-2999 PROTECTIVE VARIABLE ANNUITY 50.64% OF SERVICE CLASS 2 BIRMINGHAM AL35223-2407 NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION (NYLIAC) 13.65% OF SERVICE CLASS ATTN ASHESH UPADHYAY PARSIPPANY NJ07054-1007 GE LIFE ANNUITY ASSURANCE COMPANY 9.26% OF SERVICE CLASS ATTN VARIABLE ACCOUNTING 6 BLDG 3, 5TH FLOOR RICHMOND VA23230-1702 AXA EQUITABLE LIFE INSURANCE CO 7.85% OF SERVICE CLASS 1 NEW YORK NY 10104-1472 6 SUN LIFE ASSURANCE CO CANADA (US) 5.75% OF SERVICE CLASS PO BOX 9134 WELLESLEY HLS MA02481-9134 MFS MID CAP GROWTH SERIES HARTFORD LIFE & ANNUITY INS CO 75.24% OF INITIAL CLASS ATTN UIT OPERATIONS PO BOX 2999 HARTFORD CT06104-2999 HARTFORD LIFE INSURANCE COMPANY 24.71% OF INITIAL CLASS ATTN UIT OPERATIONS PO BOX 2999 HARTFORD CT06104-2999 OHIO NATIONAL LIFE INSURANCE CO 76.23% OF SERVICE CLASS FBO SEPARATE ACCOUNTS 1 FINANCIAL WAY CINCINNATI OH45242-5851 NATIONWIDE LIFE INS CO 9.13% OF SERVICE CLASS C/O IPO PORTFOLIO ACCOUNTING PO BOX 182029 COLUMBUS OH43218-2029 ALLMERICA FINANCIAL INSURANCE AND ANNUITY COMPANY 6.88% OF SERVICE CLASS PRODUCTVALUATION ONE SECURITY BENEFIT PLACE TOPEKA KS66636-1000 MINNESOTA LIFE 5.28% OF SERVICE CLASS # A6-5216 SAINT PAUL MN55101-2037 MFS NEW DISCOVERY SERIES HARTFORD LIFE & ANNUITY INSURANCE 59.35% OF INITIAL CLASS ATTN UIT OPERATIONS PO BOX 2999 HARTFORD CT06104-2999 HARTFORD LIFE INSURANCE COMPANY 20.45% OF INITIAL CLASS ATTN UIT OPERATIONS PO BOX 2999 HARTFORD CT06104-2999 IDS LIFE INSURANCE COMPANY 22.98% OF SERVICE CLASS RAVA-1MD-AMERICAN EXPRESS MINNEAPOLIS MN55474-0001 AUSA LIFE INSURANCE CO 22.20% OF SERVICE CLASS 4 CEDAR RAPIDS IA52499-0001 PROTECTIVE VARIABLE ANNUITY 20.26% OF SERVICE CLASS 2 BIRMINGHAM AL35223-2407 7 TRANSAMERICA LANDMARK VAR ANNUITY 12.61% OF SERVICE CLASS ATTN: FMG ACCOUNTING MS 4410 4 CEDAR RAPIDS IA52499-0001 GE LIFE ANNUITY ASSURANCE COMPANY 7.17% OF SERVICE CLASS ATTN VARIABLE ACCOUNTING 6, 5TH FLOOR RICHMOND VA23230-1702 OHIO NATIONAL LIFE INSURANCE CO 5.70% OF SERVICE CLASS 1 FINANCIAL WAY CINCINNATI OH45242-5851 MINNESOTA LIFE 5.29% OF SERVICE CLASS # A6-5216 SAINT PAUL MN55101-2037 MFS RESEARCH BOND SERIES HARTFORD LIFE & ANNUITY INSURANCE CO. 72.78% OF INITIAL CLASS ATTN UIT OPERATIONS 49.75% OF SERVICE CLASS PO BOX 2999 HARTFORD CT06104-2999 HARTFORD LIFE INS CO 19.69% OF INITIAL ACCOUNT ATTN UIT OPERATIONS 5.02% OF SERVICE ACCOUNT PO BOX 2999 HARTFORD CT06104-2999 KANSAS CITY LIFE INSURANCE COMPANY 5.17% OF INITIAL CLASS ATTN: DEBRA KARR PO BOX 219139 KANSAS CITY MO64121-9139 PROTECTIVE VARIABLE ANNUITY 28.14% OF SERVICE CLASS PO BOX 2606 BIRMINGHAM AL35202-2606 TRANSAMERICA LIFE INSURANCE CO 8.84% OF SERVICE CLASS 4 ATTN: FMG ACCOUNTING MS 4410 CEDAR RAPIDS IA52499-0001 GUARDIAN INSURANCE & ANNUITY CO 8.22% OF SERVICE CLASS ATTN PAUL IANNELLI/EQUITY ACTG 3-S 3 BETHLEHEM PA18017-9097 MFS RESEARCH INTERNATIONAL SERIES HARTFORD LIFE & ANNUITY INSURANCE CO 46.01% OF INITIAL CLASS ATTN UIT OPERATIONS PO BOX 2999 HARTFORD CT06104-2999 AMERITAS LIFE INSURANCE CORP 28.59% OF INITIAL CLASS 5 LINCOLN NE68510-2234 8 HARTFORD LIFE INS CO SEPARATE ACCOUNT 21.41% OF INITIAL CLASS ATTN UIT OPERATIONS PO BOX 2999 HARTFORD CT06104-2999 SECURITY BENEFIT LIFE INSURANCE CO 87.94% OF SERVICE CLASS ONE SECURITY BENEFIT PLACE TOPEKA KS66636-1000 PRINCIPAL LIFE INSURANCE CO 6.38% OF SERVICE CLASS -012-S41 DES MOINES IA50392-9992 MFS RESEARCH SERIES HARTFORD LIFE & ANNUITY INSURANCE CO 20.52% OF INITIAL CLASS ATTN UIT OPERATIONS PO BOX 2999 HARTFORD CT06104-2999 PRUCO LIFE OF ARIZONA 10.55% OF INITIAL CLASS ATTN KATHY MCCLUNN SEP A/C IIG NEWARK NJ07102-2917 PROTECTIVE VARIABLE ANNUITY 8.10% OF INITIAL CLASS PO BOX 2606 17.19% OF SERVICE CLASS BIRMINGHAM AL35202-2606 THE LINCOLN NATIONAL LIFE INS CO 8.06% OF INITIAL CLASS 1 FORT WAYNE IN46802-3506 NEW YORK LIFE INSURANCE AND ANNUITY 7.86% OF INITIAL CLASS CORPORATION (NYLIAC) 69.88% OF SERVICE CLASS PARSIPPANY NJ07054-1007 TRANSAMERICA LIFE INSURANCE CO 6.93% OF SERVICE CLASS ATTN: FMG ACCOUNTING MD 4410 4 CEDAR RAPIDS IA52499-0001 KANSAS CITY LIFE INSURANCE COMPANY 6.82% OF INITIAL CLASS ATTN: DEBRA KARR PO BOX 219139 KANSAS CITY MO64121-9139 MFS STRATEGIC INCOME SERIES AMERITAS LIFE INSURANCE CORP 51.23% OF INITIAL CLASS 5 LINCOLN NE68510-2234 KANSAS CITY LIFE INSURANCE COMPANY 31.24% OF INITIAL CLASS ATTN: DEBRA KARR PO BOX 219139 KANSAS CITY MO64121-9139 9 UNITED OF OMAHA LIFE INSURANCE COMPANY 7.34% OF INITIAL CLASS ATTN PRODUCT ACCOUNTING 1 SW SECURITY BENEFIT PL TOPEKA KS66636-1000 CUNA MUTUAL 5.51% OF INITIAL CLASS ATTN B & C VICKI FOELSKE 2 WAVERLY IA50677-9208 GUARDIAN INSURANCE & ANNUITY CO 92.33% OF SERVICE CLASS 3 BETHLEHEM PA18017-9097 GE CAPITAL LIFE ASSURANCE CO OF NY 5.92% OF SERVICE CLASS ATTN VARIABLE ACCOUNTING 6, 5TH FLOOR RICHMOND VA23230-1702 MFS TOTAL RETURN SERIES HARTFORD LIFE & ANNUITY INSURANCE CO 60.94% OF INITIAL CLASS SEPARATE ACCOUNT SEVEN 8.10% OF SERVICE CLASS ATTN UIT OPERATIONS PO BOX 2999 HARTFORD CT06104-2999 HARTFORD LIFE INSURANCE COMPANY 21.83% OF INTIAL CLASS SEPARATE ACCOUNT SEVEN ATTN UIT OPERATIONS PO BOX 2999 HARTFORD CT06104-2999 LINCOLN LIFE 33.63% OF SERVICE CLASS 1 FORT WAYNE IN46802-3506 TRANSAMERICA LIFE INSURANCE CO 10.72% OF SERVICE CLASS 4 CEDAR RAPIDS IA52499-0001 PROTECTIVE VARIABLE ANNUITY 9.63% OF SERVICE CLASS 2 BIRMINGHAM AL35223-2407 GE LIFE ANNUITY ASSURANCE COMPANY 7.80% OF SERVICE CLASS 6 BLDG 3, 5TH FLOOR RICHMOND VA23230-1702 OHIO NATIONAL LIFE INSURANCE CO 7.72% OF SERVICE CLASS 1 FINANCIAL WAY CINCINNATI OH45242-5851 SECURITY BENEFIT LIFE INSURANCE CO 5.40% OF SERVICE CLASS C/O VARIABLE ANNUITY DEPT ONE SECURITY BENEFIT PLACE TOPEKA KS66636-1000 10 MFS UTILITIES SERIES THE LINCOLN NATIONAL LIFE INS CO 67.69% OF INITIAL ACCOUNT 1 FORT WAYNE IN46802-3506 AMERITAS LIFE INSURANCE CORP 8.64% OF INITIAL CLASS 5 LINCOLN NE68510-2234 NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION (NYLIAC) 6.59% OF INITIAL CLASS PARSIPPANY NJ07054-1007 IDS LIFE INSURANCE COMPANY 35.72% OF SERVICE CLASS RAVA SELECT 4UT MINNEAPOLIS MN55474-0002 LINCOLN LIFE ACCOUNT M, LVUL-DB 28.46% OF SERVICE CLASS LINCOLN LIFE MUT FD ADMN AREA 6H-02 1 FORT WAYNE IN46802-3506 GUARDIAN INSURANCE & ANNUITY CO INC 5.99% OF SERVICE CLASS ATTN PAUL IANNELLI3-S 3 BETHLEHEM PA18017-9097 AXA EQUITABLE LIFE INSURANCE CO 5.74% OF SERVICE CLASS 1 NEW YORK NY 10104-1472 SECURITY BENEFIT LIFE INSURANCE CO 5.31% OF SERVICE CLASS ONE SECURITY BENEFIT PLACE TOPEKA KS66636-1000 MFS VALUE SERIES HARTFORD LIFE & ANNUITY 62.68% OF INITIAL CLASS ATTN UIT OPERATIONS 16.01% OF SERVICE CLASS PO BOX 2999 HARTFORD CT06104-2999 HARTFORD LIFE INSURANCE 18.44% OF INITIAL CLASS ATTN UIT OPERATIONS PO BOX 2999 HARTFORD CT06104-2999 NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION (NYLIAC) 5.53% OF INITIAL CLASS ATTN ASHESH UPADHYAY PARSIPPANY NJ07054-1007 PRUDENTIAL TOLI ALABAMA POWER 5.17% OF INITIAL CLASS LIVINGSTON NJ 07039-2729 11 NATIONWIDE LIFE INS CO 44.15% OF SERVICE CLASS PO BOX 182029 COLUMBUS OH43218-2029 PROTECTIVE VARIABLE ANNUITY 21.60% OF SERVICE CLASS 2 BIRMINGHAM AL35223-2407 MINNESOTA LIFE 12.76% OF SERVICE CLASS # A6-5216 SAINT PAUL MN55101-2037
